PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
OSORIO, IVAN
Application No. 16/419,327
Filed: 22 May 2019
For: QUANTITATIVE MULTIVARIATE ANALYSIS OF SEIZURES

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed May 24, 2022.

The petition is GRANTED.

On August 5, 2021, the examiner issued a final Office action, which set a shortened statutory period for reply of three months from the date of the Office action. Extensions of this period were available under 37 CFR 1.136(a). On April 20, 2022, the Office issued a Notice of Abandonment.

A review of the record reveals the Office received a timely and proper reply under 37 CFR 1.113 to a final rejection mailed August 5, 2021, in the form of a request for continued examination (RCE) and a $1360 RCE fee on November 2, 2021, and an amendment on October 18, 2021. The reply is located in the Image File Wrapper for this application. Accordingly, the Office should not have held the application abandoned nor mailed the Notice of Abandonment. 

In view of the foregoing, the Office hereby withdraws holding of abandonment. The application is restored to pending status because applicant filed a timely and proper response to the final Office action on November 2, 2021.

This matter is being referred to Technology Center Art Unit 3792 for appropriate action on the reply filed November 2, 2021.

Questions concerning this decision may be directed to the undersigned at (571) 272-3211.  All other questions regarding the status of the application or the examination procedures should be directed to the Technology Center.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET